Opinion issued October 27, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00320-CV
                          ———————————
              REVENEW INTERNATIONAL, LLC, Appellant
                                      V.
             PSC INDUSTRIAL OUTSOURCING, LP, Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-59946


                         MEMORANDUM OPINION

      Appellant, Revenew International, LLC, has filed an unopposed motion to

dismiss this appeal. No opinion has issued in this appeal. Accordingly, we grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We deny
appellee’s request for sanctions and attorney’s fees under Texas Rule of Appellate

Procedure 45. We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2